DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 

Response to Arguments
Claim Objections: Claims 1 and 6 are canceled and the objections are withdrawn.

Issues under 35 USC 112(f): Applicant has amended the claims to recite a “processor” instead of a “processing element” thus the Examiner no longer invokes 35 USC 112(f) for this claim.
 
Rejections under 35 USC 112(a) and 112(b): Applicant has amended the claims, removing the limitations pertaining to signal strength threshold being included in the signaled parameters which was not supported by Applicant’s specification resulting in both a rejection under 112(a) and 112(b). The rejections are withdrawn for these claims, however the same rejection is applied for claim 31 which specifies the monitoring parameters include the signal strength threshold.



Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues the cited portions of the prior art fail to teach the amended claim limitations as agreed upon during an interview, and further argues the amended claimed limitation place the claims in condition for allowance.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims and after an updated search, new references are applied that support the recited subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 31 recites “wherein the first monitoring parameters further comprise the signal strength threshold” however the Applicant’s specification does not teach an embodiment in which the signal 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the first monitoring parameters further comprise the signal strength threshold” however as in the rejection under 35 USC 112(a), he specification does not teach these monitoring parameters including a signal strength threshold and thus the claims recite subject matter not described in the specification rendering this claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 13, 17-19, 24-26, 28-33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma”) (US 20170013491 A1) in view of Jeon et al. (“Jeon”) (US 20150351115 A1).

Regarding claim 13, Ma teaches:
An apparatus [¶0154 UE for performing Figure 7A], the apparatus comprising a processor configured to cause a user equipment device (UE) to: establish a connection with a base station (BS) [Figure 7A and ¶0154-158 UE receives data from base station, see Figure 1 and ¶0087 UE has a connection to the base station]; receive first monitoring parameters for event-based reporting from the BS, the first monitoring parameters including: a threshold number of observations, wherein the threshold number of observations is greater than 2 [¶0154-155, UE receives monitoring parameters including a reporting condition corresponding to the busy resource, this condition shown see ¶0183-185 wherein the reporting condition is a number of times of detecting the resource to be busy within a series of consecutive times considered a threshold number of observations greater than 2]; monitor spectrum according to the first monitoring parameters, wherein said monitoring includes observing whether or not the spectrum is busy based on energy-based detection of transmissions without connecting to a wireless local area network (WLAN) [¶0161-185, 702-708 of Figure 7A, device monitors energy of a resource across discovery time domains i.e. subframes  see ¶0158, and no indication of connecting to a WLAN]; determine that a load of the spectrum exceeds a threshold, wherein determining that the load of the spectrum exceeds the threshold is based on  a number of [¶0164-169 measure energy of resource during each time domain instance, ¶0169-185, count up the number of observations showing busy indications across multiple time domains]; and in response to determining that the load of the spectrum exceeds the threshold transmit an event-based report to the BS [¶0181-185, generate monitoring report in accordance with reporting condition i.e. when the counted busy indications exceed a threshold indicated in the parameters signaled by the BS as in ¶0211-215 ].
Ma in this embodiment teaches the report is sent based on a probability to limit the number of reports however Ma teaches in another embodiment that the report may be sent any time the threshold is reached as in Figure 6 wherein in response to determining that the load of the spectrum exceeds the threshold transmit, at any time that the load of the unlicensed spectrum exceeds the threshold, an event-based report to the BS [Figure 6 and ¶0147-153, generate and send a report based on the proportion of busy indications meeting the condition over a number of consecutive time domains of measuring as per the parameters signaled by the base station without any random number limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma in Figure 7 to omit the random number step as in Figure 6 which teaches a similar method. Figure 7 specifies the time domain information and the conditions for reporting the busy indication information of the resources, and Figure 6 embodiment specifies the same conditions in response to the same signaling from the network for reporting busy indications of the resource, thus it would have been obvious to modify Figure 7 such that the same steps of Figure 7 are performed but without the random number step such that the report is generated and sent each time the condition or threshold busy indication information is satisfies, this requirement being supported in Figure 6 ¶0147-153 where the condition dictates sending the report and Ma later describes in detail the conditions regarding a count of busy indication considered to be the same conditions in order that the network learns a resource status ¶0005, such that the random number step can be included or not as Ma shows algorithms with and without this step.
[¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma to use radio resource control connections. Ma clearly shows devices connected to the base station in Figure 1-3 but does not teach radio resource connection however it would have been an obvious combination to modify Ma to use radio resource control connection as in Jeon for the UE to connect with the eNB in order that the eNB learns of UE’s WiFi capability. 
Ma teaches measuring a resource but does not teach measuring an unlicensed spectrum however Jeon teaches monitor unlicensed spectrum [¶0026, ¶0053 eNB and UE perform sensing to determine unlicensed band interference, see ¶0043-46 passively obtaining beacon from WLAN i.e. no connection being made as UE may have just switched on the WiFi transceiver at this time see ¶0043]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum as in Jeon as this would have been a simple substitution of parts as Jeon teaches unlicensed spectrum allows for coexistence of users and networks must determine usage of the unlicensed channel ¶0004, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.
Ma teaches reporting but not in a MAC CE however Jeon teaches MAC CE [¶0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the report is a MAC Ce. Ma teaches a report but does not teach MAC CE.  It would have been obvious to modify Ma to include a MAC CE as in Jeon 


Regarding claim 17, Ma-Jeon teaches:
The apparatus of claim 13, wherein the threshold is an activity threshold, wherein the determination that the load of the unlicensed spectrum exceeds the activity threshold is based on determining that the load of the unlicensed spectrum exceeds the activity threshold for at least a period of time [¶0181-185 of Ma, consecutive time domains examining the resource and determining a number of busy indications for a period of time to determine load being above a threshold thus the load is above a threshold for a period of time i.e. the series of time domains, Jeon teaches unlicensed spectrum ¶0048 see rationale for combination claim 13].

Regarding claim 18, Ma-Jeon teaches:
The apparatus of claim 13.
Ma teaches reporting based on loads but does not teach based on rate of change however Jeon teaches  wherein the processor is further configured to cause the UE to: determine that a rate of change of the load of the unlicensed spectrum exceeds a second threshold; and transmit, in response to the determination, a second event-based report [¶0047 updated or second reports sent when a value changes by a predetermined amount since the last report considered to mean a rate of change exceeds an amount i.e. within the second time period the load changes by a certain amount, information may be BSS load levels ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the trigger includes a threshold rate of change. Ma reports based on a load exceeding a threshold but does not teach further based on a rate of change of the load. It would have been obvious to modify the reporting of Ma to further update the 

Regarding claim 19, Ma-Jeon teaches:
The apparatus of claim 13, wherein to determine that the WLAN traffic load of the unlicensed spectrum exceeds the threshold is further based on a signal strength threshold [¶0148, ¶0163 of Ma energy threshold used to measure busy resource considered a signal strength threshold for determining if busy, ¶0043-46 of Jeon teaches unlicensed band see rationale for combination as in claim 13].

Regarding claim 24, Ma-Jeon teaches:
The apparatus of claim 13.
Ma teaches monitoring a resource but does not include channel access.
Jeon teaches wherein said monitoring the unlicensed spectrum includes channel access [¶0043-44 of Jeon, unlicensed spectrum monitoring includes channel access to passively obtain measurements on indicated channels see rationale for combination as in claim 13].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel including channel access. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum on a channel for which the device has channel access as in Jeon as this allows for coexistence of users and networks are able to determine usage of the unlicensed channel ¶0004 before attempting to use the 


Regarding claim 25, Ma-Jeon teaches:
The apparatus of claim 13.
Ma teaches monitoring a resource but does not teach an unlicensed and specified channel.
Jeon teaches wherein said monitoring the unlicensed spectrum includes accessing a channel specified by the first monitoring parameters [Jeon ¶0044-46 specified channels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel specified by the monitoring parameters. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum on a channel specified by the network as in Jeon as this would have been a simple substitution of parts as Jeon teaches unlicensed spectrum allows for coexistence of users and networks must determine usage of the unlicensed channel ¶0004 before attempting to use the unlicensed channel by indicating this to the UE to request measurements, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.

Regarding claim 26, Ma teaches:
User equipment device (UE) [¶0154 UE for performing Figure 7A], comprising: a radio; and a processor configured to cause the UE [¶0031-33] to:
establish a connection with a base station (BS) [Figure 7A and ¶0154-155 UE receives data from base station, see Figure 1 and ¶0087 UE has a connection to the base station]; 
[¶0154-158, UE receives monitoring parameters including a reporting condition corresponding to the busy resource, this condition shown see ¶0183-185 wherein the reporting condition is a number of times of detecting the resource to be busy within a series of consecutive times considered a threshold number of observations greater than 2; 
monitor frequency according to the first monitoring parameters, wherein said monitoring includes observing whether or not the frequency is busy based on energy-based detection of transmissions without connecting to a WLAN [¶0161-185, 702-708 of Figure 7A, device monitors energy of a resource across discovery time domains i.e. subframes  see ¶0158, and no indication of connecting to a WLAN]; 
determine that a number of observations for which the frequency is determined to be busy is above the threshold number of observations [¶0164-168 measure energy of resource during each time domain instance, ¶0169-185, count up the number of observations showing busy indications]; 
in response to the determination that the number of observations for which the frequency is determined to be busy is above the threshold number of observations, transmit an event-based report to the BS [¶0181-185, generate monitoring report in accordance with reporting condition i.e. when the counted busy indications exceed a threshold indicated in the parameters signaled by the BS as in ¶0211-215 ].
Ma teaches connecting to a base station but does not expressly recite radio resource control however Jeon teaches radio resource control connection [¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma to use radio resource control connections. Ma clearly shows devices connected to the base station in Figure 1-3 but does not teach radio resource connection however it would have been an obvious combination to modify Ma to use radio resource control connection as in Jeon for the UE to connect with the eNB in order that the eNB learns of UE’s WiFi capability. 
[¶0026, ¶0053 eNB and UE perform sensing to determine unlicensed band interference from WLAN devices, see ¶0043-46 passively obtaining beacon from WLAN i.e. no connection being made as UE may have just switched on the WiFi transceiver at this time]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on a channel shared with WLAN. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for a channel shared with WLAN. However resources of a channel shared with WLAN can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on a channel shared with WLAN as in Jeon as this would have been a simple substitution of parts as Jeon teaches a channel shared with WLAN allows for coexistence of users and networks must determine usage of the channel shared with WLAN ¶0004, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.
Ma teaches reporting but not in a MAC CE however Jeon teaches MAC CE [¶0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the report is a MAC Ce. Ma teaches a report but does not teach MAC CE.  It would have been obvious to modify Ma to include a MAC CE as in Jeon as it would have been a simple substitution of parts to replace the unspecified report of Ma with a MAC CE as Jeon teaches being measured is on an unlicensed channel. Ma teaches the report can be signaled via various means without detracting from the intended outcome of the referenced invention e.g. RRC, MAC CE, etc. 

Regarding claim 28, Ma-Jeon teaches:
[¶0155-158, ¶0181-185 of Ma, consecutive time domains defined in monitoring parameters, and device monitors and determines load i.e. proportion of busy indications is higher than a threshold for the consecutive time domains thus considered above the threshold number within the window, Jeon teaches unlicensed spectrum ¶0048 see rationale for combination claim 26].

Regarding claim 29, Ma-Jeon teaches:
The UE of claim 26.
Ma teaches reporting based on loads but does not teach based on rate of change however Jeon teaches  wherein the processor is further configured to cause the UE to: determine that a rate of change of a traffic load of the frequency shared with WLAN traffic exceeds a second threshold; and transmit, in response to the determination that the rate of change of the traffic load of the frequency shared with WLAN traffic exceeds the second threshold, a second event-based traffic load report [¶0047 updated or second reports sent when a value changes by a predetermined amount since a last report thus considered a rate as it is a change over a period of time thus a rate of change exceeds an amount i.e. within the second time period the load changes by a certain amount, information may be BSS load levels ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the trigger includes a threshold rate of change. Ma reports based on a load exceeding a threshold but does not teach further based on a rate of change of the load. It would have been obvious to modify the reporting of Ma to further update the network based on a rate of change of load exceeding a threshold as Jeon teaches an amount of change or rate of change as the change is measured from a previous time can trigger an updated report  and Jeon teaches this allows for determining updated usage of the channel shared with WLAN ¶0004, thus 

Regarding claim 30, Ma-Jeon teaches:
The UE of claim 26, wherein the determination that the number of observations for which the frequency shared with WLAN traffic is determined to be busy is above the threshold number of observations is further based on a signal strength threshold [¶0148, ¶0163 of Ma energy or strength resource for determining if busy, ¶0043-46 of Jeon teaches unlicensed band see rationale for combination as in claim 13].

Regarding claim 31, Ma-Jeon teaches:
The UE of claim 30, wherein the first monitoring parameters further comprise the signal strength threshold [¶0148, ¶0163 of Ma energy or strength resource for determining if busy as included in parameters].

Regarding claim 32, Ma-Jeon teaches:
The UE of claim 26.
Ma teaches monitoring a resource but does not teach an unlicensed and specified channel.
Jeon teaches wherein said monitoring the frequency shared with WLAN traffic includes accessing a channel specified by the first monitoring parameters [Jeon ¶0044-46 specified channels by eNB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel specified by the monitoring parameters. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum on a channel specified by the network as in Jeon as this would have been a simple 

Regarding claim 33, Ma teaches:
A method comprising: at a user equipment device (UE) [¶0154 UE for performing Figure 7A]:
establishing a connection with a base station (BS) [Figure 7A and ¶0154-155 UE receives data from base station, see Figure 1 and ¶0087 UE has a connection to the base station]; 
receiving first monitoring parameters for event-based reporting from the BS, the first monitoring parameters including a threshold number of observations, wherein the threshold number of observations is greater than 2 [¶0154-158, UE receives monitoring parameters including a reporting condition corresponding to the busy resource, this condition shown see ¶0183-185 wherein the reporting condition is a number of times of detecting the resource to be busy within a series of consecutive times considered a threshold number of observations greater than 2; 
monitoring frequency according to the first monitoring parameters, wherein said monitoring includes observing whether or not the frequency is busy based on energy-based detection of transmissions without connecting to a WLAN [¶0161-185, 702-708 of Figure 7A, device monitors energy of a resource across discovery time domains i.e. subframes  see ¶0158, and no indication of connecting to a WLAN]; 
determining that a number of observations for which the frequency shared with WLAN traffic is determined to be busy is above the threshold number of observations [¶0164 measure energy of resource during each time domain instance, ¶0169-185, count up the number of observations showing busy indications]; 
and in response to the determination that the number of observations for which the frequency shared with WLAN traffic is determined to be busy is above the threshold number of observations, transmitting an event-based report to the BS [¶0164-168, ¶0181-185, generate monitoring report in accordance with reporting condition i.e. when the counted busy indications exceed a threshold indicated in the parameters signaled by the BS as in ¶0211-215 ].
Ma teaches connecting to a base station but does not expressly recite radio resource control however Jeon teaches radio resource control connection [¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma to use radio resource control connections. Ma clearly shows devices connected to the base station in Figure 1-3 but does not teach radio resource connection however it would have been an obvious combination to modify Ma to use radio resource control connection as in Jeon for the UE to connect with the eNB in order that the eNB learns of UE’s WiFi capability. 
Ma teaches measuring a resource but does not teach measuring a frequency shared with wireless local area network (WLAN) traffic however Jeon teaches measuring a frequency shared with wireless local area network (WLAN) traffic [¶0026, ¶0053 eNB and UE perform sensing to determine unlicensed band interference from WLAN devices, see ¶0043-46 passively obtaining beacon from WLAN i.e. no connection being made as UE may have just switched on the WiFi transceiver at this time]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on a channel shared with WLAN. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for a channel shared with WLAN. However resources of a channel shared with WLAN can be used by a licensed network governed by an eNB and in the unlicensed scenario involving a WLAN channel, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on a channel shared with WLAN as in Jeon as this would have been a simple substitution of parts as Jeon teaches a channel shared with WLAN allows for coexistence of users and networks must determine usage of the channel shared with WLAN ¶0004, thus the approach to determining usage of resources in Ma could be used in the same way for a substituted unlicensed band as in Jeon.
Ma teaches reporting but not in a MAC CE however Jeon teaches MAC CE [¶0048]


Regarding claim 35, Ma-Jeon teaches:
The method of claim 33, wherein the first monitoring parameters further comprise an observation window, wherein the determination that the number of observations for which the frequency shared with WLAN traffic is determined to be busy is above the threshold number of observations is based on observations made during the observation window [¶0155-158, ¶0181-185 of Ma, consecutive time domains defined in monitoring parameters, and device monitors and determines load i.e. proportion of busy indications is higher than a threshold for the consecutive time domains thus considered above the threshold number within the window, Jeon teaches unlicensed spectrum ¶0048 see rationale for combination claim 26].

Regarding claim 36, Ma-Jeon teaches:
The method of claim 33, further comprising: determining that a rate of change of a traffic load of the frequency shared with WLAN traffic exceeds a second threshold; and transmitting, in response to the determination, a second event-based report [¶0047 updated or second reports sent when a value changes by a certain amount since a previous time considered to mean a rate of change exceeds an amount i.e. within the second time period the load changes by a certain amount, information may be BSS load levels ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the trigger includes a threshold rate of change. Ma reports based on a load exceeding a threshold but does not teach further based on a rate of 

Regarding claim 37, Ma-Jeon teaches:
The method of claim 33, wherein determining that the load of the frequency shared with WLAN traffic exceeds the threshold is further based on a signal strength threshold [¶0148-158, ¶0163 of Ma energy or strength resource for determining if busy, ¶0043-46 of Jeon teaches unlicensed band see rationale for combination as in claim 13].

Regarding claim 38, Ma-Jeon teaches:
The method of claim 33. 
Ma teaches monitoring a resource but does not include channel access.
Jeon teaches wherein said monitoring the frequency shared with WLAN traffic includes channel access [¶0043-44 of Jeon, unlicensed spectrum monitoring includes channel access to passively obtain measurements on indicated channels see rationale for combination as in claim 13].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Ma such that the resources being measured is on an unlicensed channel including channel access. Ma teaches ¶0005 the purpose of the disclosure is for a licensed network to learn about the availability of resources but does not teach these resources are for an unlicensed channel. However resources of an unlicensed channel can be used by a licensed network governed by an eNB and in the unlicensed scenario, an eNB also needs to learn about the availability as Jeon, thus it would have been obvious to modify the resources of Ma to be on unlicensed spectrum on a channel for which the device has channel access as in Jeon as this allows for coexistence of users and networks are able to determine usage of the unlicensed channel ¶0004 before attempting to use the .

Claim(s) 14, 27, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma”) (US 20170013491 A1) in view of Jeon et al. (“Jeon”) (US 20150351115 A1) and Moon et al. (“Moon”) (US 20160066195 A1).

Regarding claim 14, Ma-Jeon teaches: The apparatus of claim 13.
Ma teaches event-based reporting but does not teach periodic reporting however Moon teaches wherein the processor is further configured to cause the UE to: transmit periodic reports according to a report periodicity, wherein the report periodicity is based on the first monitoring parameters  [Moon Table 2 ¶0136-149 and see ¶0156-158 sensing and reporting may be periodic and reports periodically according to period in indicator in monitoring parameters].
It would have been obvious to one of ordinary skill in the art to modify Ma-Jeon to additionally send periodic reports as in Moon. Ma-Jeon teaches event reporting for unlicensed channels where there is WLAN traffic but does not teach periodic reporting however it would have been obvious to modify Ma-Jeon to include periodic reporting as in Moon in order that resources on an unlicensed band may be shared between devices and so the eNB can make an informed decision on a transmission channel ¶0144.

Regarding claim 27, Ma-Jeon teaches:
The UE of claim 26.
Ma-Jeon teaches event-based reporting but does not teach periodic reporting however Moon teaches wherein processor is further configured to cause the UE to: transmit periodic traffic load reports according to a report periodicity, wherein the report periodicity is based on the first monitoring parameters [Moon Table 2 ¶0136-149 and see ¶0156-158 sensing and reporting may be periodic and reports periodically according to period in indicator in monitoring parameters].


Regarding claim 34, Ma-Jeon teaches:
The method of claim 33.
Ma-Jeon teaches event-based reporting but does not teach periodic reporting however Moon teaches further comprising: transmitting periodic reports according to a report periodicity, wherein the report periodicity is based on the first monitoring parameters [Moon Table 2 ¶0136-149 and see ¶0156-158 sensing and reporting may be periodic and reports periodically according to period in indicator in monitoring parameters].
It would have been obvious to one of ordinary skill in the art to modify Ma-Jeon to additionally send periodic reports as in Moon. Ma-Jeon teaches event reporting for unlicensed channels where there is WLAN traffic but does not teach periodic reporting however it would have been obvious to modify Ma-Jeon to include periodic reporting as in Moon in order that resources on an unlicensed band may be shared between devices and so the eNB can make an informed decision on a transmission channel ¶0144.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478